Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


 Desean Laverne McPherson, Appellant                      Appeal from the 6th District Court of Lamar
                                                          County, Texas (Tr. Ct. No. 27362).
 No. 06-18-00218-CR            v.                         Memorandum Opinion delivered by Justice
                                                          Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                             Stevens participating.



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Desean Laverne McPherson, pay all costs of this
appeal.




                                                         RENDERED MAY 23, 2019
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk